Citation Nr: 0001150	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an adequate substantive appeal was filed from a 
denial of entitlement to an increased rating for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

2.  Whether an adequate substantive appeal was filed from a 
denial of entitlement to an increased rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

3.  Whether an adequate substantive appeal was filed from a 
denial of entitlement to an increased evaluation for 
bilateral flatfeet with hallux valgus of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for service-
connected headaches, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active service from March 1980 to April 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) as a result of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

By letter dated August 10, 1999, the veteran and his 
representative were informed of the Board's intention to 
consider the issues of adequacy of the purported substantive 
appeal.  For reasons discussed herein, the Board will address 
the issue of entitlement to an increased evaluation for the 
service-connected headache disorder on the merits.

FINDINGS OF FACT

1.  The veteran's VA Form 9 did not discuss any errors of 
fact or law regarding the claims of entitlement to higher 
evaluations for service connected chondromalacia of the right 
knee, chondromalacia of the left knee, or bilateral flat feet 
with right hallux valgus.

2.  The veteran's service connected headaches have not 
resulted in more than one characteristic prostrating attack 
in two months over the last several months.



CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claims of 
entitlement to higher evaluations for service-connected 
chondromalacia of the right knee, chondromalacia of the left 
knee, or bilateral flat feet with right hallux valgus was not 
filed, and the Board lacks jurisdiction to consider these 
issues.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), and 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected headache disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Adequacy of Substantive Appeals

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  A substantive appeal consists of a properly 
completed VA Form 9, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  The 
substantive appeal must identify the issues appealed and 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior 
supplemental SOCs.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  Id.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see also 38 C.F.R. § 20.203 (1999).  The initial question 
that must be resolved is whether the Board has jurisdiction 
to consider the issues of entitlement to higher evaluations 
for the appellant's service connected headaches, left and 
right knee chondromalacia, and bilateral flat feet with right 
hallux valgus.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  Although the Board has the obligation 
to assess its jurisdiction, it must consider whether doing so 
in the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 1999, the appellant was given notice that the Board 
was going to consider whether the substantive appeal was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1999).  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The August 1999 letter to the appellant 
provided him notice of the regulations pertinent to the issue 
of adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  He was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing on this issue.  The appellant did not 
respond. 

A rating decision of September 11, 1995, denied entitlement 
to higher evaluations for the four disabilities listed above.  
The veteran was notified of the decision and of his appeal 
rights by letter dated September 12, 1995.  On September 4, 
1996, his notice of disagreement was received in the RO.  A 
statement of the case was furnished on September 9, 1996.  On 
November 12, 1996, a VA Form 9 was received from the 
appellant's representative.  The form was dated on November 
7, 1996.  The representative did not identify any issue being 
appealed.  It contained a request that VA outpatient 
treatment records be obtained and that the veteran be 
provided a supplemental statement of the case.  It did not 
cite any error of fact or law in the statement of the case.

The time limit for filing a substantive appeal may be 
extended for good cause if a request in writing for such 
extension is made prior to the expiration of the time for 
perfecting an appeal.  See 38 C.F.R. § 20.203 (1999).  
Neither the appellant nor his representative requested an 
extension of time to file an appeal.  Although the 
representative requested that the RO obtain additional 
evidence, there was no request for extension of time to file 
an appeal, nor was there any assertion as which issue or 
issues the evidence might relate to, or that the evidence 
would support a contention of error of fact or law, as the 
form submitted did not identify any purported errors of fact 
or law.

The RO did obtain the veteran's outpatient treatment records, 
and it issued a supplemental statement of the case on January 
31, 1997.  The records contained no information relevant to 
the veteran's left or right knee conditions.  They did 
contain information relevant to his bilateral flat feet and 
his headaches.  On February 6, 1997, a statement was received 
from the veteran, in which he addressed the severity of his 
headache disorder, and no other condition in issue.  

If VA receives additional material evidence within the time 
permitted to perfect an appeal, it is required to issue a 
supplemental statement of the case, even if the one-year 
period following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the supplemental statement of the case.  See VAOPGCPREC 9-97.  
When evidence is in the possession of VA, and the RO is on 
notice of its existence and possible relevance, such evidence 
is constructively before the RO.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The outpatient treatment records 
referenced by the representative were dated in April 1996 and 
October 1996, and they were therefore in existence during the 
time limit permitted to perfect the appeal.  The RO properly 
issued a supplemental statement of the case for the two 
disabilities to which the records referred.  The veteran 
thereafter responded only to the issue of evaluation of his 
headache disorder.  Accordingly, although no issue was 
identified in the Form 9 filed by the representative, and no 
error of fact or law was identified, the Board finds that a 
liberal construction of his February 1997 response to the 
supplemental statement of the case did identify one issue, 
evaluation of headaches, and present his assertions as to 
error in the RO's determination.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of any other issue than that of 
entitlement to an increased evaluation for headaches, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected as to any other 
issue, and the Board is without jurisdiction to adjudicate 
these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 
and 7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 
20.200, and 20.202 (1999); YT v. Brown, 9 Vet. App. 195 
(1996).


II.  Increased Evaluation for Headaches
Factual Background

Service medical records disclose that in September 1982 the 
veteran was seen with a complaint of headaches of four hours' 
duration.  He spoke of nausea but denied vomiting or 
dizziness.  He was not taking any medications.  He said that 
he had had very little sleep last night.  He had not taken 
any different food and he denied wearing constrictive 
clothes.  In October 1982 he was seen with a complaint of 
headaches and sore throat of four days' duration.  The 
assessment was possible strep throat. 

On the examination prior to final separation from service in 
March 1992, on the report of medical history form, he claimed 
frequent or severe headaches.  No pertinent abnormality was 
noted on examination.

The veteran received a VA general medical examination in 
September 1992.  He complained of intermittent headaches that 
came and went and were severe.  He was currently unemployed.  
The neurological evaluation was within normal limits.  
Diagnoses included recent headaches.

A rating decision by the RO in December 1992 granted 
entitlement to service connection for multiple disabilities 
including headaches that were evaluated as noncompensable.

The veteran received a VA neurological examination in October 
1993.  He was evaluated because of migraine headaches.  He 
reported that he began having severe headaches in 
approximately 1984 or 1985.  These headaches began 
spontaneously and were not associated with any head injury, 
fever, or neck injury.  He continued to have these migraine 
headaches on a regular basis ever since that time.  He 
usually had 8 or 10 of these severe headaches each year.  The 
headaches always began with loss of one-half of his vision.  
Usually, the loss of vision was the left visual field cut 
that occurred in both eyes.  He had numbness, usually on the 
left side of the face preceding a headache.  As the numbness 
in the face subsided and his vision began to return to 
normal, he had a severe pounding headache usually in the left 
temporal region.  The headaches have occurred in the right 
temporal region but they are much less common.  The headache 
usually lasted all day until he was able to go to sleep.  
When these headaches occurred, he was not able to work.  He 
said that the headaches made it difficult for him to 
concentrate.  He had increased irritability and nausea 
associated with the headaches.  He did not vomit with the 
headaches.  He usually had to go to bed in a dark quiet room 
and as mentioned above, go to sleep.  He took only Tylenol at 
this time for headaches.  He had never been on any 
prescription medication for the headaches and had never been 
evaluated neurologically for his headaches.  He did have a 
family history of migraines and his mother and several of his 
aunts had similar headaches.  He only started working in the 
last six months, but while in service he would miss several 
days each year because of the severe headaches.  He knew of 
nothing that specifically triggered the headaches.  He knew 
of no food or drink that would trigger the headaches.  The 
headaches could occur while he was working or while he was 
off.  He said that he never had any significant head trauma.  
He had never been knocked unconscious and he had never had an 
episode of loss of consciousness.  At this time his only 
prescription medication was medication for arthritis.

On neurological examination, he was alert and oriented.  He 
did not appear to be in acute distress at the time of the 
examination.  His speech was normal.  His gait was normal.  
Cranial testing revealed pupils to be equal and reactive to 
light.  His extraocular movements were full.  There was no 
nystagmus present.  The tongue was midline on extension and 
he had a normal gag reflex.  The motor examination was good.  
He was able to heel-and-toe walk without any difficulty.  He 
had good flexion and extension at the knee bilaterally and 
good flexion at the hip bilaterally.  His coordination by 
finger-nose-finger-heel-knee-shin, and tandem gait were done 
well.  His reflexes were one-plus in the biceps, triceps and 
brachioradialis, one-plus in the knee, one-plus in the ankle 
and there was no Babinski present.  The clinical impression 
was classic migraine headaches, occurring 8 to 10 times a 
year.

A rating decision in May 1994, inter alia, granted 
entitlement to a 10 percent rating for headaches from August 
1993.

The veteran received a VA neurological examination in 
November 1994.  He reported a history of headaches of 
approximately two years, characterized by blurring of the 
vision and numbness around the face and lips at times.  After 
that he would have a throbbing headache which was more 
intense on the side of the head and sometimes more on the 
right and sometimes more on the left.  He had been seen by 
physicians at the VA hospital.  He was placed on medications 
and stated these were working well initially but later on the 
pain was worse and it was taking longer for the medication to 
work for him.  The week before, he had to come home from work 
because of a headache and the medication was not helping very 
much.  The frequency of the headaches was about twice a week 
and at times he would go a week or two without headaches.  He 
was also taking pain medication.  

On physical examination, the veteran was described as alert 
and oriented and very cooperative.  The cranial nerve 
examination did not reveal any significant abnormalities.  
The motor system showed no asymmetry of the muscle bulk, tone 
or strength.  The reflexes were approximately 1-2/4 and there 
was no asymmetry and there were no pathological reflexes.  
The coordination was well performed and there was no ataxia.  
The sensory examination was also noncontributory.  Under 
specific evaluation information required by the rating board, 
the examiner noted migraine headaches, sometimes in the left 
side and sometimes in the right side, about three times a 
week.  The episodes had increased in frequency and the 
veteran had some visual disturbances and numbness.  An 
electroencephalogram was within normal limits.  The diagnosis 
was headaches, migraine in type.

VA outpatient records disclose the veteran was seen on 
numerous occasions for treatment of headaches from 1995 to 
1997.  In April 1995, it was reported that he continued to 
have 1-2 headaches per week with an aura of left arm numbness 
and facial numbness with tunnel vision.  This was followed by 
photophobia and relieved by Cafergot, somewhat.  He also had 
multiple other complaints and a high index for somatization.  
The clinical impressions were probable somatic disorder and 
migraine headaches by history.  In October 1995, he was seen 
for follow up for his mixed tension/migraine headaches.  
Overall he was better on Elavil but he still had occasional 
headaches with visual loss.  The impression was headaches, as 
above.

In April 1996, the veteran was seen for follow-up for mixed 
tension/migraine headaches.  He was having increased milder 
tension headaches but not much of a problem with migraine 
headaches.  The clinical impression was headaches, as above.  
The examiner reported that there was possibly some rebound 
from caffeine that led to increased tension headaches.  Later 
in April 1996, he was referred to a clinical psychologist 
because of complaints of mixed tension/migraine headaches.  
He was contacted by phone by the psychologist who discussed 
biofeedback with the veteran.  He said he would not rule it 
out because "I always forget to take my medicine, and then I 
get a headache."  In October 1996, he was seen with a 
history of complicated migraine headaches.  He had been using 
Cafergot for abortive treatment with relief usually requiring 
2-7.  Imitrex had been prescribed, but he had never taken it.  
He indicated the Amitriptyline helped him sleep, but not with 
headaches.  The plan was to discontinue Amitriptyline and 
start on propanolol.  Follow-up in three months was 
indicated.

The veteran was seen in the neurology clinic in January 1997 
with a history of migraine headaches and tension headaches.  
He had been on Cafergot for treatment with relief on 2-3 
Cafergot.  Amitriptyline was prescribed but it did not help 
the headaches, although it did help him to sleep.  He was 
started on propanolol, but the veteran reported that did not 
help.  He now reported that Amitriptyline helped both with 
the headaches and sleeping.  The examination was unchanged.  
The plan was to discontinue propanolol and resume 
Amitriptyline and follow up in four months.

On a statement submitted in February 1997, the veteran 
reported that he was currently being seen every 4 to 6 months 
in a VA hospital for headaches.  He was taking medication but 
the headaches were not going away.  They had complicated his 
work.  He did not get a warning as to when he was going to 
get one.  He currently had three severe headaches in the last 
week.  Medication kept them at bay sometimes but a lot of 
times the headaches had to run their own pace.  He reported 
he had been caught driving and he developed a headache.  He 
then could not see and he had to stop until he regained his 
eyesight.  He claimed he was being treated for migraine 
headaches.

A VA social work service report dated in May 1997 indicated 
the veteran's headaches affected his ability to function 
socially and occupationally.  The primary current problem was 
chronic headaches.  His wife was understanding and 
supportive.  Medication helped with the headaches.

The veteran underwent a VA neurological examination in May 
1997.  He reported that he started to have headaches in 1990 
or 1991 in service.  He described these headaches as 
bitemporal headaches.  Sometimes they were more prominent on 
the left side.  He stated he usually started to have numbness 
and tingling on the left side of his face as well as the arm 
that followed with difficulty with his fishing.  He stated 
that he usually developed tunnel vision that was sometimes 
blurred.  If he was driving he could not see.  Therefore he 
usually had to stop.  Once his vision improved he started to 
have pounding bitemporal headaches.  His headaches were 
associated with nausea and he also had thrown up on a few 
occasions.  He had had photo- and phonophobia.  He stated 
that if he did not take any medications, that he usually had 
to go to sleep to get rid of his headache.  His headache had 
lasted from 12 to 24 hours.  He usually took Cafergot which 
helped abort his headaches.  He was on Amitriptyline 
intermittently and therefore it was not helping him much.  
For the last three months he was taking Amitriptyline on a 
regular basis and he stated that he had not had any major 
headaches for about two months now.  He stated that he seemed 
to be doing better since he was taking Amitriptyline 
regularly.  He had a mild headache occasionally which was 
relieved with Tylenol and it did not appear to cause any 
significant problem with his activities.  When he had severe 
headaches he usually had to stop working.  He stated that he 
seemed to be having some problem with his mood and had 
occasions of forgetfulness.  He was also being treated in a 
headache clinic at the Little Rock VA Medical Center.  He was 
also tried on Inderal at one stage; however, he had not tried 
any other medications.  He reported that he had blurred 
vision when he had headaches.  Also he complained of ringing 
in his ears.  

On mental status evaluation, the veteran was not in any acute 
distress.  He was alert and oriented to time, place and 
person.  He did not have dysarthria or aphasia.  Evaluation 
of the cranial nerves showed no nystagmus.  There was no 
facial asymmetry.  The rest of the cranial nerves were within 
normal limits.  The motor examination and sensory 
examinations were normal.  Deep tendon reflexes were two-plus 
in both upper and lower extremities and symmetrical 
bilaterally.  His gait was normal.  The examiner's impression 
was that the veteran had a long-standing history of migraine 
headaches but that there may possibly be a component of 
tension headaches.  His headaches were now, in fact, somewhat 
better for the last two months since he had been taken 
Amitriptyline on a regular basis.  He had not missed his work 
for the last two months, since he did not have any major 
headache.  The examiner stated with these medications the 
headaches could be controlled.  There was no other 
neurological deficit on this examination.


III.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained that his 
service-connected headaches have worsened. Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  Sufficient medical 
evidence is of record to properly rate the veteran's service-
connected disabilities.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran's service-connected mixed tension/vascular 
headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8199-8100.  Migraine headaches are evaluated 50 percent 
disabling with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating will be assigned with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
rating contemplates characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
noncompensable rating is assigned with less frequent attacks.  

In evaluating the veteran's headache disorder consideration 
has been give to the entire clinical record with emphasis 
upon the more recent treatment and examinations.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The current 10 percent rating contemplates 
characteristic prostrating attacks averaging one in two 
months over the last several months.  On the October 1993 VA 
neurological examination, the veteran reported that he had 8-
10 severe headaches a year.  On the November 1994 
examination, he claimed that he had headaches twice a week 
but on the other hand, he could go two weeks without a 
headache.  The VA outpatient records disclose that medication 
was improving his migraine condition.  In April 1996, he 
admitted that he developed a headache when he forgot to take 
his medication.  The Board has considered his statement in 
February 1997 that he had had three severe headaches in the 
past week and the social service report which indicated the 
headaches affected his ability to function socially and 
occupationally.  However, on the VA neurological examination 
in May 1997, the examiner stated that the veteran's headaches 
were somewhat better for the last two months because he was 
taking his prescribed medication.  The veteran had not missed 
any work the last two months because he had not had any major 
headache.  Furthermore, the examiner reported the headaches 
could be controlled with medication.  In addition, all 
neurological examinations have been normal.  Accordingly, the 
preponderance of the evidence is against an evaluation higher 
than 10 percent for the veteran's headache disorder.

ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claims of entitlement 
to higher evaluations for service-connected chondromalacia of 
the right knee, chondromalacia of the left knee, and 
bilateral flatfeet with right hallux valgus are dismissed.

Entitlement to an evaluation in excess of 10 percent for 
service-connected headache disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

